DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 04/15/2021 were reviewed and are acceptable.
Specification
The specification filed on 04/15/2021 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system comprising a fuel cell stack, an ejector, an injector set including a first injector and a second injector which has a smaller fuel gas injection amount than the first injector, and which supplies the fuel gas to the ejector, a third injector which supplies the fuel gas to fuel electrodes of the fuel cell stack, a fuel gas supplier, a first supply flow path which connects the fuel gas supplier, the injector set, the ejector, and the fuel cell stack, a second supply flow path which bypasses the injector set and the ejector, and a controller wherein, in the case where the temperature of the fuel cell stack exceeds a predetermined threshold value, the controller switches from the first injector to the second injector and supplies the fuel gas to the ejector, and supplies the fuel gas from the third injector to the fuel electrodes of the fuel cell stack.
Watanabe et al. (US 2017/0250416 A1) is considered to be the closest relevant prior art to independent claim 1.  Watanabe et al. discloses a fuel cell system (10) comprising a fuel cell stack (12), an ejector (56), and first (54) and third (60) injectors.  It is noted that the disclosed bypass injector (60) reads on the recited “third injector”.
However, Watanabe et al. does not disclose, teach, fairly suggest, nor render obvious the recited “second injector” which has a smaller fuel gas injection amount than the first injector, and which supplies the fuel gas to the ejector, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such.
Ohgami et al. (US 2014/0080018 A1) is also considered to be relevant prior art to independent claim 1.  Ohgami et al. discloses a fuel cell system (10) comprising a fuel cell stack (12), an ejector (86), and first (84) and third (92) injectors.  It is noted that the disclosed bypass injector (92) reads on the recited “third injector”.
However, Ohgami et al. does not disclose, teach, fairly suggest, nor render obvious the recited “second injector” which has a smaller fuel gas injection amount than the first injector, and which supplies the fuel gas to the ejector, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Furusawa et al. (US 2014/0212780 A1) discloses a method of starting a fuel cell system;
Sakai et al. (US 2020/0127309 A1) discloses a fuel cell system control method;
Watanabe et al. (US 2018/0034087 A1) discloses a method of controlling a fuel cell system; 
Ojima et al. (US 2017/0346117 A1) discloses a fuel cell system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/18/2022